EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Cofield (Reg. No. 54,630) on September 1, 2021.
The application has been amended as follows: 

In the claims:

	6.	(Currently Amended)	A method of operating a processor system-on-chip (SoC), 
the method comprising: 
recognizing, based on a message interface protocol, a value from a signal received over an externally configurable interface, wherein the signal comprises a voltage request generated outside the processor SoC to individually set a voltage of a core of one or more cores of the processor SoC differently than a default voltage for the core; and 
controlling a voltage regulator associated with the processor SoC responsive to the value recognized based on the message interface protocol to individually set of the core differently than 

7.	(Currently Amended) The method of claim 6, wherein a magnitude of the voltage of the core that is individually set 



11.	(Currently Amended) An apparatus, comprising: 
a processor SoC (system-on-chip) including: 
circuitry to control a voltage regulator; 
a communication interface to provide access from outside the processor SoC based on a message interface protocol; 
a memory that stores one or more embedded values correspondingly associated with 
the circuitry further to: 
recognize, based on the message interface protocol, a value from a signal received over the communication interface, wherein the signal comprises a voltage request generated outside the processor SoC to individually set a voltage of a core of the one or more cores differently than a corresponding one of 
control the voltage regulator responsive to the value recognized based on the message interface protocol to individually set the voltage of the core differently than the corresponding one of the one or more default voltages.
	
	16. 	(Currently Amended)	The apparatus of claim 15, wherein the value recognized based on the message interface protocol includes at least one of an actual voltage one or more default voltages, or a base voltage value and an offset from the base voltage value.

The following is an examiner’s statement of reasons for allowance:

Ganesan et al., U.S. Patent Application Publication No. 2015/0006915, discloses a multicore processor SoC [Fig. 1] with a memory having instructions stored thereon [paragraphs 32-34: PCU firmware] that perform operations to:
recognize, based on a message interface protocol [Fig. 4, step 410, paragraph 34: PCU constructs V-F lookup table to correlate voltage and frequency values so that a given frequency can be used to indicate a specific voltage], a value from a received signal [Fig. 5, step 506: determine voltage corresponding to requested frequency from the V-F table]; 
control a voltage regulator [Fig. 1: VR 120; Fig. 5, step 508, 510: VR to adjust voltage to core] associated with the multicore processor SoC responsive to the value recognized based on the message interface protocol to individually set voltages of the plurality of cores to values that are different than the values of the default values [Fig. 1: frequency/voltage control logic; para. 0035: At block 502, a request to change frequency of operation of the core to a requested frequency is received from the core by a PCU of the processor.].
Wu et al., U.S. Patent Application Publication No. 2010/0115300, discloses a system with a component that provides access from outside the processor to set voltage of a core of the processor [Fig. 2: control circuit 380; para. 0020: The computer keyboard is connected with the control circuit for generating a frequency-increasing signal, a frequency-decreasing signal, a voltage-increasing signal or a voltage-decreasing signal.  Under control of the control circuit, the clock frequency generated by the clock generator is adjusted according to the frequency-increasing signal or the frequency-decreasing signal, and the operating voltage outputted by the voltage regulator is adjusted according to the voltage-increasing signal or the voltage-decreasing signal.].
The cited prior art1 does not teach or suggest, alone or in combination, a medium storing instructions to cause a processor to perform a method comprising:
recognize, based on a message interface protocol, a value from a signal received over an externally configurable interface, wherein the signal comprises a voltage request generated outside the processor SoC to individually set a voltage of a core of one or more cores of the processor SoC differently than a default voltage for the core; and 
control a voltage regulator associated with the processor SoC responsive to the value recognized based on the message interface protocol to individually set the voltage of the core differently than the default voltage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/
Primary Examiner, Art Unit 2187
U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov



    
        
            
        
            
        
            
        
            
        
            
    

    
        1References were cited in Applicant’s IDS filed on 2/10/2021, and also by Examiner in parent application no. 15/007,021.